KNOX, District Judge.
This is a motion to amend the complaint under Federal Rules of Civil Procedure, rule 15(a), 28 U.S.C.A. following section 723c.
*769The original complaint was framed to the issue of moneys due but not paid to the plaintiff under a contract of employment. The plaintiff, in 1942, entered into a contract with defendants to use his abilities to bring them customers from a specified territory in the northeastern portion of the United States. His pay was to be a commission of three percent of the amount of contracts or orders placed by concerns solicited by plaintiff. Most of the corporations so placing orders were war plants, and it seems that some of such orders were cancelled by governmental action.
Plaintiff is now moving to amend his complaint to state a cause of action in quantum meruit, and thus enable him to receive compensation for such work as proved of value to defendants. The full terms of the contract are not now before the Court and it may be that they are such as to permit plaintiff to recover on a quantum meruit basis.
Rule IS (a) states that “leave” to amend “shall be freely given when justice so requires”, and if plaintiff has a valid cause of action upon any theory, he should be afforded opportunity to assert it.
Motion granted.